JUDGMENT ORDER
Wallach, Judge:
On August 29,1997, this Court remanded to the Department of Commerce, International Trade Administration, one issue arising from Commerce’s determination in Small Diameter Circular Seamless Carbon and Alloy Steel, Standard, Line and Pressure Pipe from Italy, 60 Fed. Reg. 31,981 (June 19, 1995). At the request of Commerce, the Court remanded this case to Commerce to recalculate the cost of production (“COP”) and constructed value (“CV”) for the galvanized pipe produced by Dalmine Tubi Industriad S.r.l. (“DTI”). Com*138merce complied with the Court’s remand order and filed its remand results on November 28, 1997. See Final Results of Redetermination Pursuant To Court Remand: Gulf States Tube v. The United States, Slip. Op. 97-124 (August 29,1997), [Consol.] Ct. No. 95-09-01125 (“Results of Redetermination ”).
Pursuant to the telephonic conference held this day with Plaintiff, Gulf States Tube Division of Quanex Corporation, appearing by and through Roger Schagrin, Esq., of Schagrin Associates, Defendants, the United States and the United States Department of Commerce, appearing by and through Velta Melnbrencis, Esq., and Defendant-Interve-nors, Dalmine, S.p.A., DalmineUSAInc., and TAD USA, Inc., appearing by and through Doug Heffner, Esq., of Rogers & Wells; the Court having reviewed the pleadings and papers on file herein, no parties intendingto file comments on Commerce’s Results of Redetermination, and good cause appearing therefor, it is hereby
Ordered adjudged and decreed thatth e Results of Redetermination are affirmed.